Bishop, O. J.
The appellant makes no complaint concerning the decree of the trial court rendered in favor of the plaintiff, trustee. • As defendants Clark and Widner do not appeal, that decree must be held to be conclusive as against them. The complaint of appellant is directed to the decree in favor of Clark and Widner, and he says that thereby he is not only required to pay a second time for all goods sold by him, but also to pay the full value of the goods turned over by him to the receiver. By the decree in favor of plaintiff, the mortgage to Widner and. Clark and the bill of sale to Southwick were in substance and effect held void and canceled, as in violation of the provisions of the bankruptcy act. Accordingly it was-thereby established that the trustee at the time of his demand in May, 1899, was entitled to have possession of the goods surrendered to him, and this against both South-wick and Widner and Clark. Now, at the time of their alleged demand, and strictly as a matter of law, it maybe that as to Southwick alone Widner and Clark were-entitled to possession, and, were it not for the bankruptcy proceedings and the demands of the, trustee, a refusal on the part of Southwick to deliver possession would amount' to a complete conversion, and give rise to an action in their favor for the full value of the property, or at least to the extent of the indebtedness due them. But this is an action in equity. It appears that the trustee was claiming the goods, and it is clear' that, when confronted by the demand of Widner and Clark, Southwick was in doubt as to his rights and duties in the premises, and he *485refused to act until advised by his attorneys; that on the next day he made full tender, which was refused. Taking all the circumstances into consideration, nothing inore than a technical conversion can be claimed from his refusal to deliver, possession the moment demand was-made upon him by Clark and Widner; that any prejudice or damage resulted to them therefrom is not even suggested in the record. We think the triai court must have inadvertently signed the decree complained of, because it would, be unjust and unconscionable to attach such serious consequences by a decree in equity to an act which at best was a mere technical legal conversion. We agree, therefore, that the decree in favor of plaintiff shall stand affirmed, while the decree in favor of the cross-petitioners, Widner and Clark, is reversed. The costs of this appeal will be taxed to said Widner and Clark jointly. — AeeiRMed in part; eeveesed in part.